Munson, J.
(dissenting) — It is inconceivable that, 27 years after the United States Supreme Court’s decision in Miranda v. Arizona, 384 U.S. 436, 16 L. Ed. 2d 694, 86 S. Ct. 1602, 10 A.L.R.3d 974 (1966), law enforcement officers play games with advising arrestees of their Miranda rights. But, assuming there is a court error here, I believe the error, if any, was harmless. Nothing was found in Mr. Trevino’s mouth; he talked to an attorney; he took the BAC test. The result reached here is overly technical. I would reverse.
Review granted at 125 Wn. 2d 1007 (1994).